OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/1/2015                                             COA No. 02-14-00401-CR
WESTBROOK, ROBERT WAYNE Tr. Ct. No. 1375130D                        PD-1525-14
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                              Abel Acosta, Clerk

                            ROBERT WAYNE WESTBROOK
                            NO. 0585741
                            TARRANT COUNTY JAIL
                            100 N. LAMAR
                            FORT WORTH, TX 76102
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/1/2015                                             COA No. 02-14-00401-CR
WESTBROOK, ROBERT WAYNE Tr. Ct. No. 1375130D                        PD-1525-14
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                              Abel Acosta, Clerk

                            2ND COURT OF APPEALS CLERK
                            DEBRA SPISAK
                            401 W. BELKNAP, STE 9000
                            FORT WORTH, TX 76196
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/1/2015                                             COA No. 02-14-00401-CR
WESTBROOK, ROBERT WAYNE Tr. Ct. No. 1375130D                        PD-1525-14
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                              Abel Acosta, Clerk

                            DISTRICT ATTORNEY TARRANT COUNTY
                            SHAREN WILSON
                            401 WEST BELKNAP
                            FORT WORTH, TX 76196
                            * DELIVERED VIA E-MAIL *